Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/29/2021, the Examiner acknowledges the following: 
Claims 1, 4, 7, 9, 10, 11 and 20 were amended. This amendment also overcomes the previous Double Patent rejections to the parent patent US 11,050,910 B2 and to grandparent patent US 10,477,085 B2, which are now withdrawn by the Examiner.
Claim 6 was canceled by Applicant and its contents were amended into independent claims 1, 11 and 20.
Currently, claims 1 – 20 are pending. Claim 6 was canceled by Applicant; therefore, claims 1 – 5 and 7 – 20 are being examined on the merits.

Allowable Subject Matter
3.	Claims 1 – 5 and 7 – 20 (renumbered as 1 – 19) are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art teaches, 
A camera module comprising a camera body with an imaging pickup element and a lens barrel with includes some retaining lenses (Mano – JP 2007-036393 – translation provided by the Examiner) and a method for manufacturing the camera module wherein an annular grove is recessed on the upper surface of the camera module body portion, an annular projection is fitted to the annular groove loosely projects to the lower surface on the barrel, the annular groove is filed with a photo-curing type adhesive; the barrel is placed on the upper surface of the camera body for inserting the annular projection into the photo-curing type  adhesive wherein the focal length is adjusted by moving the camera body and the barrel relatively to one another and the photo-curing type adhesive is photo-cured as for fixing the lens barrel onto the camera body.  Another prior art of record discloses an optical layer stack for stacking optical components/lenses in a lens barrel comprising a firs layer (Wippermann – US 2012/0200946 A1); a second layer, a first spacer part associated with the first layer and a second spacer part associated with the second layer, wherein the two spacer parts comprise groove and tongue for an engagement in a stacking direction of the optical layer stack and for a shiftability of the first spacer part with respect to the second spacer part in the lateral direction and in the stacking direction the tongue comprises a smaller width than the groove, wherein the first and the second spacer part are connected to each other by means of an adhesive between groove and tongue in order to provide a connection between the first and the 
Even though Mano, Wippermann, Ahn and An teach some limitations of the current application such as a camera module assembly with a camera body and a lens barrel to be attached to it, wherein the lens module has at least one lens and it is formed with a first adhesive portion including a bottom surface facing a top surface of the lens holder and attached to the lens holder and the lens holder id formed with a second adhesive portion with a top surface facing the bottom of the lens barrel and the second adhesive portion being formed with a first recess (See Mano) or a way of stacking together optical elements in a barrel and that includes some options for an adhesive groove with a liquid adhesive inside of it and some spacers (See Wippermann) or a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the housing; a first substrate unit located inside the housing and having an image sensor mounted thereon (See Ahn) or a camera module with a lens and a lens holder wherein the lens barrel is formed with a first adhesive portion comprising a bottom surface facing a top surface of the lens holder and attached to the lens holder, and the lens holder is formed with a second adhesive portion comprising a top surface facing a bottom surface of the lens barrel and attached to the lens barrel, wherein the second adhesive portion is formed with a first protrusion, and wherein the first protrusion is spaced apart from an inner circumference of the second adhesive portion by a predetermined distance (See An), the prior/related art either alone 
	Regarding Claim 1, Mano combined with Wippermann, Ahn and An, fails to explicitly disclose “A camera module comprising; a lens barrel comprising at least one lens; and a lens holder coupled to the lens barrel, wherein the lens barrel is formed with a first adhesive portion comprising a bottom surface facing a top surface of the lens holder and attached to the lens holder, and the lens holder is formed with a second adhesive portion comprising a top surface facing a bottom surface of the lens barrel and attached to the lens barrel, wherein the second adhesive portion comprises a first recess formed on the top surface of the second adhesive portion to receive at least a portion of an adhesive-is . Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	Regarding Claim 11, Mano combined with Wippermann, Ahn and An, fails to explicitly disclose “A camera module comprising: a lens barrel comprising at least one lens and formed with a first screw-thread in a portion of an outer circumference thereof; and a lens holder formed with a through-hole and also formed in an inner circumference of the through-hole with a second screw-thread configured to be screwed to the first screw-thread, wherein the lens barrel and the lens holder are attached to each other by an adhesive disposed in a gap between the first screw-thread and the second screw-thread, the adhesive containing a filler, and wherein the lens holder is formed with an adhesive portion comprising a recess formed on a top surface of the adhesive portion to receive at least a portion of the adhesive and a protrusion fixedly formed on the top surface of the adhesive portion, the protrusion being horizontally spaced apart from the recess and inhibiting the adhesive from overflowing to a certain portion of the adhesive portion”. Therefore as discussed above, claim 11 is allowable over the prior/related art of record.
	In regards to claims 12 – 19: claims 12 – 19 depend directly or indirectly to claim 11 and they require all the limitations of claim 11 and which are not taught by the prior art of record. On the other hand they add new limitations to claim 11 that are not taught by 
	Regarding Claim 20, Mano combined with Wippermann, Ahn and An, fails to explicitly disclose “A camera module comprising: a lens barrel comprising at least one lens; and a lens holder coupled to the lens barrel, wherein the lens barrel is formed with a first adhesive portion comprising a bottom surface facing a top surface of the lens holder and attached to the lens holder, and the lens holder is formed J:\KBK\LGI\ 1 88D2\Amd-Resp\KBK-LGI-1 88D2-Response 1.docx/Iea/jyg5Docket No. KBK.LGI.188D2 Serial No. 17/328,747 with a second adhesive portion comprising a top surface facing a bottom surface of the lens barrel and attached to the lens barrel, wherein the second adhesive portion comprises a first recess formed on a top surface of the second adhesive portion to receive at least a portion of an adhesive and a first protrusion fixedly formed on the top surface of the second adhesive portion, the first protrusion being horizontally spaced apart from the first recess and inhibiting the adhesive from overflowing to a certain portion of the second adhesive portion”. Therefore, as discussed above is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2. A. Hubert et al., US 2018/0360441 A1 – it teaches a device, comprising: a lens barrel to hold one or more lens elements that define an optical axis; a lens carrier that attaches to the lens barrel at least partially via an interlock arrangement that restricts movement of the lens barrel relative to the lens carrier along at least the optical axis; wherein the interlock arrangement includes: a groove defined by the lens barrel or the lens carrier; a protrusion that extends from the lens barrel or the lens carrier to at least partially into the groove; an adhesive that at least partially fills gaps within the interlock arrangement between the lens barrel and the lens carrier; and a recess that provides an inlet for the adhesive to be introduced to the gaps within the interlock arrangement between the lens barrel and the lens carrier.
3. H. Jiang et al., US 2020/0409016 A1 – it teaches an image optical device, comprising: at least two lens components, each of the at least two lens components includes at least 

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697